Citation Nr: 0919060	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  05-40 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an effective date earlier than 
September 18, 2007 for a 20 percent rating for status post 
lumbar spine injury with sprain and strain (claimed as a back 
condition). 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982 
and again from February 2003 to May 2004. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO). 

The issues o entitlement to service connection for bilateral 
hearing loss and tinnitus being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for a 
back condition in April 2004. 

2. By rating decision of October 2004, service connection for 
status post lumbar spine injury with sprain and strain 
(claimed as back condition) was granted, with a 
noncompensable rating, effective May 16, 2004. 

3. It was not factually ascertainable prior to September 18, 
2007, that status post lumbar spine injury with sprain and 
strain (claimed as back condition) was productive of forward 
flexion of 60 degrees. 


CONCLUSION OF LAW

An effective date earlier than September 18, 2007, for a 
20 percent rating for status post lumbar spine injury with 
sprain and strain (claimed as back condition) has not been 
shown. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting. Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide must be provided within one year of the date of the 
notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d at 
1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in December 2006. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
This is an appeal for an earlier effective date and as such, 
the Veteran has been notified as to effective dates in his 
VCAA notification. Further, since the preponderance of the 
evidence is against the claim, any question as to the 
appropriate disability rating and effective date to be 
assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, VA medical 
evidence, and statements from the Veteran. The Veteran was 
also given the opportunity to submit any additional records 
that he may have. There are no known additional records or 
information to obtain. 

A hearing was offered and a July 2008 RO hearing was held. 
The Veteran testified at the hearing in support of the claim. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, the 
Board finds no further action is necessary to assist the 
Veteran with his claim. 


Effective Date

The veteran asserts that a 20 percent rating is warranted for 
status post lumbar spine injury with sprain and strain 
(claimed as back condition) prior to September 18, 2007. He 
maintains that he should have been rated 20 percent for 
status post lumbar spine injury with sprain and strain 
(claimed as back condition) since 2004, when he was first 
granted service connection for the disability. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The assignment of effective dates is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2008). These 
provide, in pertinent part, that an effective date of service 
connection will be the day following separation from active 
service or date entitlement arose if the claim is received 
within one year after separation from service; otherwise, 
date of receipt of claim, or date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2) (2008).

Generally, the effective date for the grant of an increased 
rating for a service-connected condition shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore. 38 
U.S.C.A. § 5110(a); Rodriguez v. West, 189 F.3d 1351, 1354 
(Fed. Cir. 1999). A claim for increased rating, however, 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The veteran initially filed a claim for entitlement to 
service connection for status post lumbar spine injury with 
sprain and strain (claimed as back condition) in April 2004. 
By rating decision of October 2004, service connection for 
status post lumbar spine injury with sprain and strain 
(claimed as back condition) was granted. A noncompensable 
rating was awarded, effective May 16, 2004, the day following 
separation from service. In October 1994, he was provided 
notice of the grant of service connection, that his rating 
was noncompensable, and notice of his appellate rights. He 
appealed the noncompensable rating by filing a notice of 
disagreement (NOD) to that decision in December 2004. 

Service medical evidence shows that the Veteran complained of 
back problems while driving in March 2004. The statement of 
examination and duty status showed that due to rough driving 
conditions, the Veteran had lower back problems. There are no 
findings related to his back complaints to include range of 
motion studies or x-rays. 

The Veteran underwent a VA examination in June 2004. He 
complained that since 2003, he began to experience pain in 
the lower back that was severe and persistent. The pain in 
the back was not easily relieved even after taking Motrin for 
several days. He stated that the pain level was 6/10. In 
2003, the truck he was driving was hit from the back due to a 
sandstorm. He felt pain in the middle of the back. X-rays did 
not show any fractures. He was diagnosed with strain of the 
back and received pain medication. Examination of the lumbar 
spine revealed the absence of paraspinal muscle spasm and 
deformity. Range of motion of the lumbar spine was described 
as normal. The pertinent diagnosis was status post lumbar 
spine injury with sprain and strain. 

The Veteran continued his claim and on September 18, 2007, he 
underwent additional VA examination. Overall, his back 
symptoms were described as continuing to get worse. Of note 
by the examiner, the Veteran did not clearly answer himself 
during the examination, sometimes contradicting himself. The 
Veteran stated that his back bothered him constantly on a 
daily basis. The pain severity was 5/10. His symptoms were 
aggravated by prolonged sitting. He related some relief with 
a muscle relaxer. He denied any recent flare-ups, but did 
complain of weakness. He did not use a cane but did use a 
lumbar corset as needed. He denied back surgery. He was 
employed as a customer service person at the Tropicana Casino 
and had a standing tolerance of two hours. Physical 
examination showed the Veteran's gait and posture to be 
normal and non-antalgic. There was no assistive device used. 
There was no obvious asymmetry. Range of motion of the 
thoracolumbar spine with repetition times three was forward 
flexion of 0 to 60 degrees with pain throughout the range; 
extension of 0 to 15 degrees, with pain throughout the range; 
left lateral flexion was 0 to 20 degrees with pain at the end 
of the range; right lateral flexion of 0 to 30 degrees with 
no pain complaints; and bilateral lateral rotation of 0 to 30 
degrees with pain at the end of the range. The examiner 
stated that there would be some decrease in the above ranges 
of motion due to pain with repetitive use but that he was not 
able to quantify the exact limitation in degrees. There was 
no fatigue, incoordination, or weakness on repetitive use. 
Sensation was intact to light touch and motor strength was 
eventually 5/5 of his lower extremities. The diagnosis was 
lumbar strain, mild degenerative changes at L5-S1. 

The rating criteria for the Veteran's back condition is for 
lumbosacral strain and is set forth at Diagnostic Code 5237. 
The rating schedule provides that lumbosacral strain is to be 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.

This rating formula provides for the assignment of a 10 
percent rating when there is forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of more 
of the height.

A 20 percent rating is for assignment upon a showing of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or a combined range 
of motion not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent rating is for assignment for favorable ankylosis 
of the entire cervical spine. A 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent rating may be 
assigned due to unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.

For the thoracolumbar spine, normal range of motion is 
defined as flexion from 0 to 30 degrees; extension from 0 to 
90 degrees; lateral flexion to 30 degrees in either 
direction; and rotation to 30 degrees in either direction. 
See 38 C.F.R. § 4.71a, Plate V.

In this matter, no evidence was submitted or of record within 
the period between service and the September 18, 2007 VA 
examination, sufficient to rate the veteran's status post 
lumbar spine injury with sprain and strain (claimed as back 
condition) as compensable prior to the findings shown on the 
September 18, 2007 examination which showed findings 
sufficient to rate the claim as 20 percent disabling. Of 
import in this claim is that on the Veteran's initial VA 
examination in April 2004, the findings were insufficient to 
warrant a compensable rating. During the September 18, 2007 
VA examination, it was specifically noted that the Veteran's 
symptoms were getting worse. Additionally, the examiner 
stated that the Veteran did not clearly answer the questions 
and he sometimes contradicted himself. Finally, the medical 
evidence itself, did not show findings sufficient to rate 
20 percent disabling prior to the September 18, 2007 VA 
examination. Specifically, there was no evidence reflective 
of findings of forward flexion greater than 30 degrees but 
not greater than 60 degrees, or a combined range of motion 
not greater than 120 degrees, or muscle spasm or guarding.  

Based on the foregoing, an effective date earlier than 
September 18, 2007, for a 20 percent rating for the veteran's 
status post lumbar spine injury with sprain and strain 
(claimed as back condition) is not warranted. 


ORDER

An effective date earlier than September 18, 2007 for a 
20 percent evaluation for status post lumbar spine injury 
with sprain and strain (claimed as back condition) is denied. 


REMAND

The Veteran alleges that he has bilateral hearing loss and 
tinnitus incurred in service. He contends that he has hearing 
loss due to proximity of weapons fire. 

Service medical records show that the Veteran's April 2004 
audiogram does not present hearing loss based on VA 
regulations. He underwent VA audiology examination in 
June 2004. The audiological test results showed findings 
ranked from A to E. They did not show whether or not these 
rankings correlated with frequencies set forth in 38 C.F.R. 
§ 3.385, necessary to determine disability to impaired 
hearing, and necessary to determine hearing loss by VA 
regulations.  

VA regulations provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
(Hz) is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hz are 26 decibels dB or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385. The United States 
Court of Appeals for Veterans Claims (Court) held in Kelly v. 
Brown, 7 Vet.App. 471, 474 (1995), that neither the Board nor 
the RO may interpret graphical representations of audiometric 
data. 

Since the rankings of A to E set forth on the June 2004 VA 
audiology examination are not clear as to frequencies set 
forth in 38 C.F.R. § 3.385, it is necessary for a qualified 
VA examiner to interpret the audiology report for VA purposes 
in accordance with 38 C.F.R. § 3.385, if possible, and 
provide a new examination by VA. A thorough and 
contemporaneous examination of the Veteran which is adequate 
for rating purposes should be performed. Green v. Derwinski, 
1 Vet. App. 121, 124 (1991). This is to ensure that 
evaluation of a disability is a fully informed one. 

As for the Veteran's tinnitus claim, the June 2004 VA 
examination indicated that a tinnitus matching test was 
conducted but the Veteran was unable to accurately indentify 
a tone similar to his own. However, the examiner did not 
indicate whether or not this determination meant that the 
ringing bells sound that the Veteran claimed to hear 
bilaterally, were not at least as likely as not tinnitus due 
to service. This should also be determined in the VA 
audiology examination for a fully informed examination. See 
Green. 

Accordingly, this case is REMANDED for the following actions:

1. The AMC/RO will cause the Veteran's 
claims folder, in particular the 
June 2004 audiology report, to be 
examined by an appropriately qualified 
medical health care provider, to 
interpret the audiology report for VA 
purposes in accordance with 38 C.F.R. § 
3.385. 

If the June 2004 report does not 
substantiate the Veteran's claim, or 
the audiologist or the AMC/RO 
otherwise determines upon the 
necessity for further medical 
development, the Veteran should then 
be afforded a VA audiology 
examination to determine the nature 
and etiology of his alleged 
bilateral hearing loss. All 
indicated testing should be made. 
After reviewing the findings of the 
June 2004 VA audiology examination 
and the findings of the new VA 
examination, the examiner should 
opine whether, according to VA 
regulations, the Veteran has 
bilateral hearing loss that can be 
attributed to the proximity of 
weapons fire in service. If the 
examiner can not make a 
determination without resorting to 
speculation, it should be so stated. 
A complete rationale should be 
provided for any opinion provided. 

2. The Veteran should undergo a VA 
audiology examination to determine if he 
has tinnitus as a result of service. All 
indicated studies should be performed,. 
The claims folder must be made available 
for the examiner's review in connection 
with the VA examination. The examiner 
should opine whether it is at least as 
likely as not that the Veteran has 
tinnitus as a result o service. A 
complete rationale should be provided for 
any findings indicated. If the examiner 
is unable to make findings without 
resorting to speculation, he/she should 
so state. 

3. Thereafter, the AMC/RO will 
readjudicate the issues on appeal. The 
AMC/RO must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination report does not contain 
sufficient detail, the AMC/RO must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).

4. If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal. They should be 
given an opportunity to respond. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance. Stegall v. West, 11 
Vet. App. 268, 271 (1998).

The Veteran is advised that it is his responsibility to 
report for the examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


